Title: To James Madison from Dolley Madison, 23 November 1805
From: Madison, Dolley
To: Madison, James


          
            Saturday 23d. Novr. [1805]
          
          The letters of my beloved Husband are allways a cordial to my heart—particularly the one reced. yesterday which breaths that affection so precious that I wept over it in joy. I thought to have written in reply by the last night’s post but dined at Mr. Lewises where I saw a very large party of the first inhabitants in point of rank, among them the Bishop. I sent the Tobaco with a note to Mrs. Leaper for whose civilitys I have been careful to make every return she expected—& I have call’d at the doors generally of those who visited me—they all seem satisfied with my […] at acknowledgments. M Morris has been […]e. Yours containing the Check […] arrived this moment which will be quite ⟨suff⟩;icient for the Docr. & every other purpose & I will make my preperations to sett of on monday the weather for 3 days has been bad for the roads but hope to get along as far as Chester the first night & small stages, or as long as I can bear until I am safely lodged in your arms.
          I go to Gilpins to dinner & must make an abreviation in the Vol I could write you for the Horses we pay 3 months hence. I could have ha⟨d⟩; of Anna what mony I wanted, & regret that you should have the slightest uneasiness about it—pray take care of your health & keep up your spiri⟨ts⟩; & when we are again together I hope never more to lose sight of you. I will say more tomorr⟨ow⟩; til then farewell my best love. Anna Mr C. & Betsy with old Amey offer their kindest affection to ⟨you⟩;.
        